WOLF, J.
Synovus Bank challenges a final summary judgment of foreclosure entered in favor of Helen K. Walker, trustee of the C. David Walker Trust. We affirm that portion of the summary judgment determining that a valid debt existed and the subordinate status of Synovus’ interest in the property. We conclude, however, that disputed issues of material fact exist concerning the extent certain rents received by the trust from the property at issue should be credited against the amount of outstanding debt. We, therefore, reverse and remand for further proceedings solely for the purpose of determining the amount by *657which the outstanding debt should be reduced.
AFFIRMED IN PART, REVERSED IN PART, and REMANDED.
VAN NORTWICK and MARSTILLER, JJ., concur.